Title: To Benjamin Franklin from Richard Bache, 20 May 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia May 20th. 1782.
We have had no Arrivals from France lately, therefore could not possibly hear from you— Your last Letter is dated in January, and was handed us by Mr. Vaughan, who had the misfortune of being taken on our Coast, and carried into Newyork; whence he came here on Parole— Our Coast has for some time past, been lined with British Cruizers, which have done infinite Injury to our Trade, our port is at present intirely blocked up by them, so that nothing can get in or out; this Stroke of the British, we feel more than any hitherto experienced; it has caused a general Stagnation of Business among us, and I am afraid the consequences will be fatal to many in Trade.—
We have just received very disagreeable Reports from the Westindies, of a Victory obtained over the French Fleet, which, if true, will in all probability frustrate the intended Expedition against Jamaica; there are some grounds for doubting these reports, but our fears on this occasion seem to overcome our doubts—

There is no possability of sending you the papers by this conveyance, as the Letters are to be carried by the post to some other port, whence they will be conveyed, I believe, by a Frigate, but this circumstance is kept secret—
I have the pleasure to inform you that Sally & the Children are well, I purpose sending them into the Country for a couple of Months during the Summer, to avoid the disorders, which you know young Children are subject to, at that Season in Town— We all join in Love & Duty to yourself— With affectionate regards we also desire to be remembred to Temple & Ben.
I am ever Dear & Hond. Sir Your affectionate Son
Rich: Bache
Dr. Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin / Minister Plenipoy: from the United States / of No: America at / Passy
Notations in different hands: receiv’d & forwarded by your humble St L’orient 2. augt. 1782. Jonatn. Nesbitt &c. / Rich: Bache Philadelphia May 20th. 1782.
